COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 BRYNELL MCFARLAND,                              §
                                                                 No. 08-12-00217-CR
          Appellant,                             §
                                                                    Appeal from the
 v.                                              §
                                                                  363rd District Court
 THE STATE OF TEXAS,                             §
                                                                of Dallas County, Texas
          Appellee.                              §
                                                                 (TC# F-0872946-W)
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be modified to reflect that: (1) Appellant entered a plea of not true to each of

the violations alleged in the State’s Amended Motion to Revoke Probation or Proceed with an

Adjudication of Guilt filed on March 28, 2012; (2) the trial court found to be true allegations four

through twelve of the State’s Amended Motion to Revoke Probation or Proceed with an

Adjudication of Guilt filed on March 28, 2012; (3) Appellant did not enter a plea bargain with

respect to the State’s motion to adjudicate; and (4) Assistant District Attorney Brian Poe

represented the State during the April 27, 2012, adjudication proceedings. We therefore affirm

the trial court’s judgment as modified. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF JULY, 2014.



                                              GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.